COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN THE INTEREST                                                     No. 08-16-00147-CV
                                                §
OF A.L.P. AND G.J.P.,                                                 Appeal from the
                                                §
CHILDREN.                                                            78th District Court
                                                §
                                                                of Wichita County, Texas
                                                §
                                                                     (TC# 184,275-B)
                                                §

                                MEMORANDUM OPINION

       Appellant has filed a pro se notice of nonsuit stating that he no longer wishes to pursue

the appeal. We have construed the notice as a voluntary motion to dismiss the appeal pursuant to

Rule 42.1. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of

the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).



                                            STEVEN L. HUGHES, Justice
August 31, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.